 In the Matter of WAVEPUBLICATIONS, INC., EMPLOYERandCLAYTONE.WHEELER, PETITIONERandLosANGELES LOCALNo. 174, INTER-NATIONAL TYPOGRAPHICAL UNION,AFL, UNIONCase No.21-RD-100.Decided June 9, 1950DECISION AND ORDERUpon a petition for decertification duly filed, a hearing was heldin this case on April 12,1950, at Los Angeles, California, before DanielJ.Harrington, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The Union filed separate motions at the hearings to dismiss the pro-ceeding on the grounds: (1) That the Board lacked or should notexercise jurisdiction over the Employer's business; and (2) that noquestion of representation exists in this case.For reasons stated be-low, we deny the motion based on the first ground and grant the motionbased on the second ground.We also deny the Union's request fororal argument as the record now before us is, in our opinion, adequatefor a determination of all relevant issues.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The business of the Employer:The Employer is engaged in publishing and printing 6 communitynewspapers in Los Angeles County, California.The Employer alsodoes a small amount of commercial printing.The periodicals pub-lished by the Employer are known as "controlled circulation news-papers" because revenue for their support is derived entirely fromadvertising.Subscribers do not pay for the newspapers but do paycarrier boys a small amount per month for their delivery.Four ofthe newspapers, having a circulation of 81,000, are published twice aweek; the other 2 newspapers, with a circulation of 30,000, are pub-lished once a week.For the 12-month period ending in November 1949, the Employerpurchased materials and supplies, such as newsprint, pulp, matrices,90 NLRB No. 50.274 WAVE, PUBLICATIONS, INC.275and linotype, amounting to $255,000 of which approximately 70 per-cent was shipped directly to the Employer from points outside Cali-fornia.The Employer also pays approximately $3,000 a year forsyndicated cartoons and columns that are distributed on a Nation-wide basis from points outside California.For the same 12-month period, the Employer's gross income wasapproximately $875,000, almost all of which represented advertisingrevenue.'About $10,000 worth of this advertising was placed with theEmployer by national advertising agencies, chiefly located in NewYork City, on behalf of national product advertisers.Another $10,000)represented locally placed advertising for such advertisers.National:chain store advertising, handled either by the local outlet or by thenational advertising agency, accounted for about $78,000 during thisperiod.The largest part of the Employer's advertising income,amounting to over $500,000 was the result of cooperative advertising.Although these advertisements, which feature national products, areplaced by local merchants, the local merchants are reimbursed for suchadvertisements, in part, by the national manufacturer.We find, contrary to the contention of the Union, that the Employeris engaged in commerce within the meaning of the Act.22.The Petitioner asserts that the Union no longer represents em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and the Union had a contractual relationship for over10 years prior to 1948.When the last contract expired at that time,the parties unsuccessfully attempted to negotiate a new contract.Finally in April 1949, the Union called a strike against the Employer.That strike, and picketing in support thereof, is still continuing.TheEmployer, without ceasing operations, permanently replaced all thestrikers.The petition herein was filed on January 9, 1950. It is clearfrom the record that (1) the strike was, for economic reasons and wasnot caused by any unfair labor practices on the part of the Employer;'(2) the Union does not claim to represent any of the replacements;(3) the Employer does not recognize the Union as the representativeof any of its employees, and (4) the Union has never been certified bythe Board.Section 9 (c) (1) (A) (ii) of the Act empowers the Board to investi-gate a petition for decertification of a "labor orgai ization which has'The Employer has some income from its commercial printing business. In addition,the EmployeracceptsWestern Uniontelegrams at one of its offices on a dealer discountbasis.The income from these sources is negligible.2Southto2on Economist,Inc., 72NLRB 1393. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeencertified oris beingcurrently reeogni ed"by the Employer (em-phasis supplied). In this case, as the Union has never been certifiedand the Union is not "currently recognized" by the Employer as therepresentative of its employees, the Board is not empowered to enter-tain a decertification petition under the aforesaid section of the Act 3Accordingly, we shall dismiss the petition.ORDERIIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.8 DavisvilleHosiery Mill, Inc.,88 NLRB 738;Queen CityWarehouses, Inc.,77 NLRB268.Cf.Griffin Hosiery Mills, Inc.,83 NLRB 1240.